Harwell, Justice
(dissenting):
The respondents in this defamation action were each awarded actual and punitive damages. The appellants allege that the denial of their motions for directed verdicts at the conclusion of evidence was error. I disagree and would affirm the judgment for the respondents.
The appellants published three separate articles concerning litigation involving the respondents and one John Reaves. In 1976, respondents and Mr. Reaves were all practicing attorneys in Loris, South Carolina. Respondent Padgett was formerly associated with Mr. Reaves but is now an assistant solicitor for Horry County. Respondent Stevens is a partner with his father, James P. Stevens, Sr., in the firm of Stevens, Stevens and Thomas. Respondent Stevens represented the wife of Mr. Reaves in domestic litigation against him. Mr. Reaves opposed Mr. Stevens, Sr., in the 1976 state senatorial campaign.
On December 6, 1976, Mr. Reaves, representing himself, filed a Summons (Complaint Not Served) naming respondents as defendants. Although no complaint was attached, Mr. Reaves stated that the cause of action was alienation of affection and criminal conversation. Another Summons (Complaint Not Served) was filed the same day against respondent Stevens stating abuse of process as the cause of action. None of the summonses contained formal allegations or ultimate facts. Respondent Stevens’ father warned a reporter of the appellants not to print anything until the complaint was served because a summons alone does not contain allegations. Thereafter, the appellants published an article which reported that Reaves had named respondents as defendants in an action alleging alienation of affection and criminal conversation. The subsequently served complaints did not name either of the respondents in the criminal conversation action.
On January 6,1977, after the complaints were served, the appellants published a second article which stated in part that the respondents were “cited” for alienation of affection. *35Therefore, respondent Stevens questioned the reporter who wrote the articles as to why the appellant had refused to print a retraction concerning the criminal conversation suit. The appellants’ reporter simply shrugged in response.
A third article appeared in the appellants’ publication on March 29,1977, concerning a Summons and Complaint which Reaves had filed alleging the respondents had committed barratry and champerty. The appellants’ reporter was given a copy of the complaint by Reaves himself the night of March 28,1977, in the Loris Centinel office. Before giving the copy to appellants’ reporter, Mr. Reaves inquired whether the reporter would be interested in a story. The following morning, an article concerning the barratry and champerty suits appeared in appellants’ publication.
None of the three suits initiated by Mr. Reaves were ever litigated.
Respondents filed the present action upon the grounds that the three articles were libelous and had caused them injury.
The United States Supreme Court has held that the Fourteenth Amendment permits the States to provide appropriate standards of liability for a publisher of defamatory falsehoods which injure private individuals, so long as damages are not allowed without a showing of fault. Gertz v. Welch, 418 U. S. 323, 347-348, 94 S. Ct. 2997, 3009-3012, 41 L. Ed. (2d) 789 (1974); Time, Inc. v. Firestone, 424 U. S. 448, 96 S. Ct. 958, 47 L. Ed. (2d) 154 (1976).
We have held that publications based on public documents are privileged if the report is fair and impartial and not based upon malice. Lybrand v. The State Co., 179 S. C. 208, 184 S. E. 580 (1936); Jones v. Garner, 250 S. C. 479, 158 S. E. (2d) 909 (1968).
However, the privilege is lost if the published report is not accurate, fair, and impartial. Oliveros v. Henderson, 116 S. C. 77, 106 S. E. 855 (1921); Lybrand v. State Co., supra. As noted in Oliveros, supra at p. 90:
“The authorities all agree, however, that if such report is published it must be accurate, fair and impartial, not garbled, added to or taken from. No one has a right to take advantage of the privilege allowed to make comments injurious to the reputation or business of another.”
*36In Lybrand an alleged defamatory publication was made based upon the filing of a summons and complaint. A demurrer to the defamation action was affirmed on appeal because there were no allegations that the publication was not a fair and true report of the pleadings. In contrast, respondents have alleged that the appellants’ reports were not fair and impartial and have proved this to the satisfaction of the jury.
South Carolina Code Pleading recognizes only four formal pleadings — the complaint, answer, the reply and the demurrer. Harry Lightsey, South Carolina Code Pleading, p. 76 (1976). The summons is purely a jurisdictional tool, designed to contain neither facts nor allegations, but simply to afford notice. Williams v. Carpenter, 273 S. C. 339, 256 S. E. (2d) 316 (1979). The Summons (Complaint Not Served) is unique to South Carolina, and is not especially favored by this Court. Jolley v. Jolly, 265 S. C. 594, 220 S. E. (2d) 882 (1975); Thompson v. Wilder, et al., 272 S. C. 563, 253 S. E. (2d) 108 (1979); Williams v. Carpenter, supra.
The summonses filed by Reaves in the abuse of process and criminal conversation actions went beyond the notice function and stated causes of action totally unsupported by the underlying facts. Although the appellants were warned not to publish an article based on the summonses, they published one in which they incorrectly stated respondents had been named as defendants in a criminal conversation suit. Consequently, the article lost the qualified privilege because it was not fair and impartial. Even though an article contains defamatory falsehoods, Gertz v. Welch, supra, required a showing of fault before actual damages are imposed upon the publisher. I believe ample evidence existed from which the jury could have determined appellants’ fault in failing to investigate properly before publishing. There, I maintain that actual damages were proper.
In addition to actual damages, the jury awarded respondents punitive damages. In Gertz v. Welch, supra, the United States Supreme Court stated that proof of actual malice is required before punitive damages are recoverable by a private individual. In Stevens v. Sun Publishing Co., 270 S. C. 65, 240 S. E. (2d) 812 (1978), we stated that actual malice is established when reporters and publishers depart from responsible standards of investigation and print articles on the *37basis of an admittedly unreliable source without further verification. Actual malice is also defined as the publication of an article with reckless disregard of whether it was false or not. McClain v. Arnold, 275 S. C. 282, 270 S. E. (2d) 124 (1980).
Appellants’ reporter admitted that the first article would lead the reading public to believe incorrectly that Mr. Reaves had accused respondents of having criminal conversation with his wife. Because the reporter thought the summonses clearly stated these facts, he did not investigate the legal ramifications of a Summons (Complaint Not Served). In spite of advice not to print an article based solely on the summonses, the appellants proceeded to publish the defamatory statements. Since the appellants published the articles with reckless disregard of whether the statements were true or false, I deduce that actual malice existed.
In Stevens v. The Sun Publishing Co., supra, we recognized that actual malice may be found also where there are obvious reasons to doubt the veracity of the informant or the accuracy of his reports. Mr. Reaves was the informant for the third article. Surely the appellants should have doubted the accuracy of Mr. Reaves’ reports in light of the current litigation between respondents and Reaves. Therefore, I believe punitive damages in this case were proper.
I conclude that ample evidence existed to support the finding of appellants’ fault; and therefore, actual damages were proper. I maintain the record also supports the jury’s finding of actual malice, and consequently, punitive damages were properly awarded.
I would affirm.
Ness, J., concurs.